Citation Nr: 0434119	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  00-13 075	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services rendered during the veteran's 
hospitalization at Highland Hospital from January 11, 2000, 
to February 9, 2000.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran had active service from January 1962 to June 
1966.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Shreveport, Louisiana, which is the agency of original 
jurisdiction (AOJ) in this matter.  The Board remanded the 
case for additional development in a remand dated in August 
2001. 

In May 2001, a hearing was held before a Veterans Law Judge 
no longer in the Board's employ, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  The veteran was contacted to 
determine whether he desired a hearing before another 
Veterans Law Judge, and he indicated in November 2004 that he 
does not desire another hearing. 


REMAND

The August 2001 remand directed the AOJ to obtain the 
complete medical administration service (MAS) file; contact 
the Highland Hospital to obtain all social service notes or 
other records reflecting contacts between this facility and 
VA from January 11, 2000, to February 9, 2000; and to review 
the appeal under the criteria for payment of medical expenses 
for an authorized stay at a private medical facility under 
the provisions of 38 C.F.R. §§ 17.52-17.55.

However, review of the development conducted by the AOJ, as 
documented as well in the May 2003 supplemental statement of 
the case (SSOC), reveals that the only development completed 
following the August 2001 remand was a contact with the 
veteran asking him to provide the social service notes 
between Highland Hospital and VA.  Accordingly, as the Board 
is required to insure compliance with the instructions of its 
remands, the RO will be requested upon remand to conduct all 
the development requested by the Board in its August 2001 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).   

This remand will also afford the AOJ the opportunity to apply 
the pertinent provisions to this case of the Veterans 
Millennium Health Care and Benefits Act, which became 
effective in May 2000.  This Act provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility those 
veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); Pub. L. 
No. 106-117, 113 Stat. 1556 (1999).  Notice of these criteria 
was not provided by the May 2003 SSOC, or in other AOJ 
communications of record. 

For the reasons stated above, this appeal is REMANDED to the 
AOJ for the following development.  VA will notify the 
veteran if further action is required on his part. 

1.  The AOJ should obtain and incorporate with 
the present photocopy of the MAS file any 
documents that are not contained therein, 
especially any records reflecting contact with 
Highland Hospital for the period of the 
veteran's hospitalization at Highland Hospital 
from January 11, 2000, to February 9, 2000.

2.  The AOJ should contact Highland Hospital 
and ask that facility to provide a copy of all 
notes involving the veteran pertaining to 
contact with VA during his period of 
hospitalization from January 11, 2000, to 
February 9, 2000, and/or all social service 
notes between this hospital and any VA medical 
facility or regional office.

3.  After undertaking any additional 
evidentiary development deemed necessary, the 
AOJ should readjudicate the veteran's claim of 
entitlement to payment or reimbursement for 
the medical expenses in question, with 
specific consideration given to the provisions 
of 38 U.S.C.A. §§ 1725 and 1728 and their 
implementing regulations.  The AOJ should make 
specific findings as to whether or not the 
veteran is an active Department health care 
participant as defined by the pertinent 
criteria.  As appropriate, the AOJ should also 
review the current appeal under the criteria 
for the payment of expenses for an authorized 
stay at a private medical facility under the 
provisions of 38 C.F.R. § 17.52-17.55.  To the 
extent that any expenses are not reimbursed, 
the exact dollar amount of such expenses 
should be specified.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



